DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,813,841. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the system claims in the present application overlaps with the scope of the system in claims in the parent patent in such a way as to be an obvious variant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-7, 11-12, and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Broadfield et al. (USPGPUB 2005/0062238).
 	Regarding claim 1, Broadfield et al. disclose a modular automated dispensing system (20) for dispensing secured medications in a medical environment, the modular automated dispensing system comprising:
a compact enclosure (22) configured to be disposed on a support surface in a medical treatment area (see Figures 1 and/or 21), the compact enclosure comprising a front surface (see Figures 1 and/or 21) and a top surface (34);
a drawer lock assembly (see paragraph [0068]);
a drawer (28) for storing medications, the drawer configured to be secured in the compact enclosure when locked by the drawer lock assembly (see Figure 1) and slideably openable from the front surface of the compact enclosure when unlocked by the drawer lock assembly (see Figure 6);
a plurality of compartments (60 and/or 63) disposed within the drawer; and
a biometric device (26,41,43) built into the top surface of the compact enclosure, the biometric device operatively coupled to a processor and to the drawer lock assembly (see Figures 1 and 21), the biometric device configured to provide a first signal to the processor, the first signal comprising one of a registration signal, a login signal and an authentication signal (see paragraphs [0087] and [0089]), and to provide a second signal to the drawer lock assembly, the second 
wherein the drawer is fully openable to expose all of the plurality of compartments when unlocked by the second signal (see paragraph [0089] and Figure 6).
	Regarding claim 2, Broadfield et al. disclose the modular automated dispensing system of Claim 1, wherein one of the plurality of compartments (60) is removable (see “release CUBIE receptacles” in paragraph [0096]), wherein the removable compartment is configured to be replaced with a similarly sized removable compartment pre-loaded with medications (see USP 6,116,461 incorporated by reference in paragraphs [0066-[0067] and also paragraph [0096]).
	Regarding claim 3, Broadfield et al. disclose the modular automated dispensing system of Claim 2, further comprising a scanning device (see “restocking cabinet” in paragraph [0096]) configured to scan (see “connect the POC station cabinet 22” in paragraph [0096]) and enter information associated with the removable compartment upon removing or adding the removable compartment from or to the drawer (see “release CUBIE receptacles that need replenishing” in paragraph [0096]).
	Regarding claim 4, Broadfield et al. disclose the modular automated dispensing system of Claim 1, wherein the biometric device comprises one of a fingerprint scanner (see paragraph [0083]), a retinal scanner and a voice recognition device.
	Regarding claim 5, Broadfield et al. disclose the modular automated dispensing system of Claim 4, further comprising a key lock assembly configured to provide access to the compact enclosure if the biometric device is not operable (see paragraph [0072]).
the supply drawers 27 may be securable with a securing means that is different, and preferably easier to overcome, than the securing means used with the medicine drawers 29” in paragraph [0151]; this enables two simultaneous forms of access; thus to access drawer 27 and drawer 29, a key and biometric device is used for each, respectively, enabling both the biometric device and the key lock assembly to BOTH be used in an accessing operation).
	Regarding claim 7, Broadfield et al. disclose the modular automated dispensing system of Claim 1, further comprising a network interface (see paragraph [0097]) configured to unlock the drawer lock assembly upon receiving authentication from a mobile device (see “wireless pocket PC system” in paragraph [0098]) of an authorized user (see paragraphs [0123]-[0126]).
	Regarding claim 11, Broadfield et al. disclose the modular automated dispensing system of Claim 1, wherein one of the plurality of compartments is a return compartment (29) configured to receive and store previously dispensed medications (see paragraph [0110]).
	Regarding claim 12, Broadfield et al. disclose the modular automated dispensing system of Claim 1, further comprising a remote management device interface, wherein the remote management device interface is configured to communicate with a remote management device on a storage cabinet (see paragraph [0107]).

	Regarding claim 16, Broadfield et al. disclose a system for dispensing secured medications in a medical environment, the system comprising:
a plurality (see paragraph [0096]) of modular automated dispensing devices (20), each modular dispensing device comprising:
a compact enclosure (22) configured to be disposed on a support surface above a floor in a medical treatment area (see Figure 1), the compact enclosure comprising side surfaces, a rear surface, a front surface, a bottom surface and a top surface (41);
a drawer lock assembly (see paragraph [0068]); 
a drawer (28) for storing medications, the drawer configured to be secured in the compact enclosure when locked by the drawer lock assembly (see Figure 1) and slideably openable from the front surface of the compact enclosure when unlocked by the drawer lock assembly (see Figure 6);
a plurality of compartments (60 and/or 63) disposed within the drawer; and
a biometric device (43) recessed within the top surface of the compact enclosure (see Figure 3), the biometric device operatively coupled to a processor and to the drawer lock assembly (see paragraphs [0083]-
wherein the drawer is fully openable to expose all of the plurality of compartments when unlocked by the unlock signal (see paragraph [0089] and Figure 6).
	Regarding claim 17, Broadfield et al. disclose the system of Claim 16, further comprising an external access control device operatively connected to one or more of the plurality of modular automated dispensing devices (see paragraphs [0096]-[0097]), the external access control device configured to provide user authentication to each of the operatively connected modular automated dispensing devices (see paragraphs [0123]-[0124]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broadfield et al. (USPGPUB 2005/0062238) as applied to claim 1-7, 11-12, and 15-17 above, and further in view of Sharpley (USPGPUB 2010/0268378).
	Regarding claim 13, Broadfield et al. disclose the modular automated dispensing system of Claim 1, further comprising a mobile device interface (see “wireless pocket PC” in paragraph [0098]). However, they do not disclose a mobile device interface configured to provide access to a dispensing queue of the modular automated dispensing system on a display of a mobile device. Sharpley discloses a mobile device interface configured to provide access to a dispensing queue of the modular automated dispensing system on a display of a mobile device (see paragraph [0037]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Broadfield et al. by including a mobile device interface configured to provide access to a dispensing queue of the modular automated dispensing system on a display of a mobile device, as disclosed by Sharpley, for the purpose of displaying a queue on a mobile device (see paragraph [0037]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broadfield et al. (USPGPUB 2005/0062238) as applied to claim 1-7, 11-12, and 15-17 above, and further in view of Arceta et al. (USPGPUB 2012/0274196).
	Regarding claim 14, Broadfield et al. disclose the modular automated dispensing system of Claim 1. However, they do not disclose a modular automated dispensing system further comprising a return bin disposed on an external side surface of the compact enclosure, wherein the return bin includes a bin lock to secure access to contents of the return bin, and wherein the return bin includes a slot disposed on an outer side surface, the slot configured to receive previously dispensed medications when all drawers are closed and secured within the compact enclosure. Arceta et al. disclose a modular automated dispensing system further comprising a return bin (100) disposed on an external side surface of the compact enclosure (see Figure(s) 21 and/or 24), wherein the return bin includes a bin lock to secure access to contents of the return bin (see paragraph [0082]), and wherein the return bin includes a slot (140) disposed on an outer side surface, the slot configured to receive previously dispensed medications when all drawers are closed and secured within the compact enclosure (see paragraph [0080]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Broadfield et al. by including a modular automated dispensing system further comprising a return bin disposed on an external side surface of the compact enclosure, wherein the return bin includes a bin lock to secure access to contents of the return bin, and wherein the return bin includes a slot disposed on an outer side surface, the slot configured to receive previously dispensed medications when all drawers are closed and secured within the .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broadfield et al. (USPGPUB 2005/0062238) as applied to claim 1-7, 11-12, and 15-17 above, and further in view of ADAMS et al. (USPGPUB 2012/0310410).
	Regarding claim 18, Broadfield et al. disclose the system of Claim 17. However, they do not disclose a system wherein the external access control device comprises one or more of a fingerprint scanner, a retinal scanner, and a voice recognition device. ADAMS et al. disclose a system wherein the external access control device comprises one or more of a fingerprint scanner, a retinal scanner, and a voice recognition device (see paragraph [0041]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Broadfield et al. by including system wherein the external access control device comprises one or more of a fingerprint scanner, a retinal scanner, and a voice recognition device, as disclosed by ADAMS et al., for the purpose of providing biometric access in a remote control of the cabinet (see paragraph [0041]).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broadfield et al. (USPGPUB 2005/0062238) as applied to claim 1-7, 11-12, and 15-17 above, and further in view of Shoenfeld et al. (USPGPUB 2014/0163726).
	Regarding claim 19, Broadfield et al. disclose the system of Claim 16. However, they do not disclose a system further comprising one or more communication cables connecting the plurality of modular automated dispensing devices, wherein one of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
11/6/2021
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655